Plaintiff filed a petition for rehearing, upon which the following order was endorsed June 30, 1893,
Per Curiam.
5 3 We have carefully examined the petition for rehearing hereto attached, and finding that no material fact or important principle of law has either been overlooked or disregarded, there is no ground for a rehearing. From the fact that the judgment of the Circuit Court has been simply affirmed without qualification or modification, the appellant seems to apprehend that in restating the accounts of the administrator, as directed by the decree of the Circuit Judge, the charges against him for money collected in North Carolina may not be stricken from the account. We do not think there is any ground for such an apprehension, as this court, in its opinion, distinctly declared that in recasting the accounts of the administrator, he must not be charged with any money collected by him in North Carolina. But to relieve any doubt upon the subject, it is now ordered that any charges which may have been made against the administrator for money collected by him in North Carolina, shall be stricken from the account when restated under the order of the Circuit Judge.
It is due to this court to add that the difficulty apprehended by appellant arises not from any fault or omission in the opinion *259of this court, but from the fact that it does uot distinctly appear in the “Case” that the administrator had ever been charged, in his accounting before the probate judge, with the money collected in North Carolina, though there is a statement that the administrator in his return had charged himself with such money, and from the further fact that while there were exceptions to the disallowance of the payments made by the administrator to the North Carolina creditors, there was no exception to the charges against the administrator for the money collected in North Carolina. When, therefore, this court, concurring with the Circuit Judge in disallowing the credits for the payments made to the North Carolina creditors, affirmed the judgment below, out of abundance of caution, and as a matter of simple justice to the administrator, it was expressly directed that any charges which may have been made against him for money collected in North Carolina should be stricken from the account.